DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
See Pre-Grant Publication US 20200132204 A1, for paragraph numbering.


Response to Amendment
The amendment filed on December 28, 2021 has been entered. Claims 17-33 and 37-39 remain pending in the Application. Applicant’s amendment to the Specification, Drawings, and Claims have overcome all objections, interpretations, and rejections in the October 4, 2021 Office Action except as mentioned below.


Specification
The disclosure is objected to because of the following informalities:

Paragraph 1 recites: The invention relates to a valve assembly for a refrigerant circuit according to the preamble of claim 1 and a refrigerant circuit having heat pump functionality for a vehicle having such a valve assembly.

Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 17-21, 26-28, and 33-34 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by RICCARDO FERRERO (EP 1944535, hereinafter FERRERO).
Regarding claim 17, FERRERO (FIGS. 4 and 6-7E) discloses:
A valve assembly for a refrigerant circuit, comprising:
at least two ball valves (9 and 11), which each have a ball as a control element and an actuator (55) for adjusting the associated ball, wherein the at least two ball valves are each embodied as three-way valves, which can have bidirectional through flow, having three connectors, wherein a first ball of a first ball valve (11; see FIGS. 7A-7E illustrations below) has a T-shaped hole (within 11; see FIGS. 7A-7E illustrations below), which permits flow alternately through two connectors of the three connectors and blocking of one connector of the three connectors or flow simultaneously through the three connectors, and wherein a second ball of a second ball valve (9’; see FIGS. 7A-7E illustration below) has an L-shaped hole (within 9’; , which permits flow alternately through two connectors of the three connectors and blocking of one connector of the three connectors or blocking of the three connectors.

    PNG
    media_image1.png
    1091
    1396
    media_image1.png
    Greyscale


Regarding claim 18, FERRERO discloses the limitations of claim 17. FERRERO (FIGS. 7A-7E) additionally discloses:
wherein the ball valves (9’ or 11) each have a valve block (FIG. 2; 13 and 13’) having flow ducts, in which the connectors are formed and the balls are mounted in a rotationally movable manner.

Regarding claim 19, FERRERO discloses the limitations of claim 17. FERRERO (53; see FIG. 6 illustration below) additionally discloses:
wherein a first connecting block (within 53; FIG. 6) having a first connecting part (within 53; FIG. 6) connects a second connector (B1) of the first ball valve to a second connector (B2) of the second ball valve, and a second connecting block (within 53; FIG. 6) having a second connecting part (within 53; FIG. 6) connects a third connector (C1) of the first ball valve to a third connector (C2) of the second ball valve.

    PNG
    media_image2.png
    1000
    1468
    media_image2.png
    Greyscale


Regarding claim 20, FERRERO discloses the limitations of claim 19. FERRERO additionally discloses:
wherein the at least two ball valves have a valve block (13, 13’) having flow ducts, in which the connectors are formed and the balls are mounted in a rotationally movable manner,
wherein the first connecting block (within 53; FIG. 6), the second connecting block (within 53; FIG. 6), a first valve block (13), and the second valve block (13’) are connected to one another or are completely or partially combined into a shared fluid block (53; FIG. 6).

Regarding claim 21, FERRERO discloses the limitations of claim 19. FERRERO (see FIG. 6 illustration above) additionally discloses:
wherein a first connector (between 11 and 31) of the first ball valve (11) is connected to a first fluid connector (31) of the valve assembly and a first connector (between 5 and 9’) of the second ball valve (9’) is connected to a second fluid connector (5) of the valve assembly, and the first connecting part has a third fluid connector (29) of the valve assembly and the second connecting part has a fourth fluid connector (27, between 9’ and 39) of the valve assembly.

Regarding claim 26, FERRERO discloses the limitations of claim 17. FERRERO additionally discloses:
wherein the second ball (9’’) has two half holes (FIG. 7A).

Regarding claim 27, FERRERO discloses the limitations of claim 26. FERRERO (FIG. 7A) additionally discloses:
wherein the axes of the two half holes (of 9’) are perpendicular (L-shaped) to one another and meet in the ball center.

Regarding claim 28, FERRERO discloses the limitations of claim 21. FERRERO additionally discloses:
wherein the second ball has two half holes (FIGS. 9-13; ¶ 80, discloses that either or both of the balls can have an L-shaped channel of two half holes),
wherein (see FIG. 7 illustration below) the second ball connects the first connector to the second connector and blocks the third connector in a first switch position of the second ball valve (9’)

    PNG
    media_image3.png
    283
    384
    media_image3.png
    Greyscale

and (see FIG. 7 illustration below) blocks the first connector and the second connector and the third connector in a second switch position of the second ball valve (9’)

    PNG
    media_image4.png
    517
    709
    media_image4.png
    Greyscale

and (see FIG. 7 illustration below) connects the first connector to the third connector and blocks the second connector in a third switch position of the second ball valve (9’).

    PNG
    media_image5.png
    517
    709
    media_image5.png
    Greyscale



Regarding claim 33, FERRERO discloses the limitations of claim 18. FERRERO additionally discloses: wherein (see FIG. 7 illustration below) a first connecting block having a first connecting part connects a second connector of the first ball valve to a second connector of the second ball valve,

    PNG
    media_image6.png
    517
    709
    media_image6.png
    Greyscale

and (see FIG. 7 illustration below) a second connecting block having a second connecting part connects a third connector of the first ball valve to a third connector of the second ball valve.

    PNG
    media_image7.png
    517
    709
    media_image7.png
    Greyscale


Regarding claim 37, FERRERO discloses the limitations of claim 18. FERRERO additionally discloses:
wherein the valve blocks (13, 13’) are formed as manifolds (FIG. 2 is a distribution of valves and thus a manifold) in which the flow ducts and the connectors are formed

Regarding claim 38, FERRERO discloses the limitations of claim 19. FERRERO additionally discloses:
wherein the first connecting block (within 53; FIG. 6) is formed as a first manifold (first configuration of valve orientations) in which the first connecting part (within 53; FIG. 6) is formed and the second connecting block (within 53; FIG. 6) is formed as a second manifold (second configuration of valve orientations) in which the second connecting part (within 53; FIG. 6) is formed.

Regarding claim 39, FERRERO discloses the limitations of claim 20. FERRERO additionally discloses:
wherein the shared fluid block (53) is formed as a manifold (FIG. 6) in which the flow ducts, the connectors, the first connecting part, and the second connecting part are formed.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 22-25 and 35-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over FERRERO in view of ZHENHUA FENG (US 20180259076, hereinafter FENG).
Regarding claim 22, FERRERO discloses the limitations of claim 17. FERRERO may not explicitly disclose the limitations of claim 22.
FENG (FIG. 3) teaches:
a ball has two half holes (see FIG. 3 illustration below) and one through hole (see FIG. 3 illustration below).

    PNG
    media_image8.png
    282
    398
    media_image8.png
    Greyscale

FENG (¶ 9) employs a ball with four openings, a pair of half holes and a through hole, to provide a relief valve to a valve that only has three openings.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine FERRERO with the teachings of FENG to employ a ball with four openings, a pair of half holes and a through hole, to provide a relief valve to a valve that only has three openings.

Regarding claim 23, FERRERO as modified teaches the limitations of claim 22. FENG (FIGS. 3A-3D additionally teaches:
wherein the axes of the two half holes and the through hole are each perpendicular (FIGS. 3A-3D) to one another and meet in the ball center.
The FENG figures using the four opening ball valve have fluid connections that are visually perpendicular to each other, and while not to scale the fluid connection 

Regarding claim 24, FERRERO as modified teaches the limitations of claim 21. FERRERO additionally teaches:
wherein (see FIG. 7 illustration below) the first ball connects the first connector to the second connector and blocks the third connector in a first switch position of the first ball valve

    PNG
    media_image9.png
    517
    709
    media_image9.png
    Greyscale

and (see FIG. 7 illustration below) connects the first connector to the second connector and to the third connector in a second switch position of the first ball valve

    PNG
    media_image10.png
    517
    709
    media_image10.png
    Greyscale

and (see FIG. 7 illustration below) connects the first connector to the third connector and blocks the second connector in a third switch position of the first ball valve.

    PNG
    media_image11.png
    517
    709
    media_image11.png
    Greyscale


FERRERO lacks a ball having two half holes and one through hole.
FENG teaches: a ball having two half holes (see FIG. 3 illustration above) and one through hole (see FIG. 3 illustration above).
FENG (¶ 9) employs a ball with four openings, a pair of half holes and a through hole, to provide a relief valve to a valve that only has three openings.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine FERRERO with the teachings of FENG to employ a ball with four openings, a pair of half holes and a through hole, to provide a relief valve to a valve that only has three openings.

Regarding claim 25, FERRERO as modified teaches the limitations of claim 24. FENG additionally teaches:
wherein the first ball valve has compensation means (handles 2J and 2K), which provide a defined minimum flow cross section (zero continuous fluid flow) for the fluid flow during a switchover procedure (¶ 9 cleaning dirt out of the system) between two switch positions.

Regarding claim 35, FERRERO discloses the limitations of claim 18. FERRERO may not explicitly disclose the limitations of claim 35.
FENG (FIG. 3) teaches:
a ball has two half holes (see FIG. 3 illustration below) and one through hole (see FIG. 3 illustration below).

    PNG
    media_image8.png
    282
    398
    media_image8.png
    Greyscale

FENG (¶ 9) employs a ball with four openings, a pair of half holes and a through hole, to provide a relief valve to a valve that only has three openings.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine FERRERO with the teachings of FENG to employ a ball with four openings, a pair of half holes and a through hole, to provide a relief valve to a valve that only has three openings.


Claim(s) 29-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHITOSE TANAKA (US 20190145669, hereinafter TANAKA) and FERRERO.
Regarding claim 29, TANAKA discloses:
A refrigerant circuit having heat pump functionality for a vehicle,
having a compressor (1),
a condenser (8a),
an indirect condenser (8b),
a chiller (5a),
an evaporator (5b),
two expansion elements (4a and 4b), and a valve assembly (2a and 2b).
TANAKA lacks a valve assembly having at least two ball valves, via which various operating modes of the refrigerant circuit are settable, wherein the valve assembly has at least two ball valves, which each have a ball as a control element and an actuator for adjusting the associated ball, wherein the at least two ball valves are each embodied as three-way valves, which can have bidirectional through flow, having three connectors, wherein a first ball of a first ball valve has a T-shaped hole, which permits flow alternately through two connectors of the three connectors and blocking of one connector of the three connectors or flow simultaneously through the three connectors, and wherein a second ball of a second ball valve has an L-shaped hole, which permits flow alternately through two connectors of the three connectors and blocking of one connector of the three connectors or blocking of the three connectors.
Regarding claim 29, FERRERO discloses:
a valve assembly (FIGS. 4 and 6; 9’ and 11) having at least two ball valves (9’ and 11), via which various operating modes of the refrigerant circuit are settable, wherein the valve assembly has at least two ball valves, which each have a ball (within 9’ and 11) as a control element and an actuator (55) for adjusting the associated ball, wherein the at least two ball valves are each embodied as three-way valves, which can have bidirectional through flow, having three connectors, wherein a first ball (within 11) of a first ball valve (11) has a T-shaped hole, which permits flow alternately through two connectors of the three connectors and blocking of one connector of the three connectors or flow simultaneously through the three connectors, and wherein a second ball (within 9’) of a second ball valve (9) has an L-shaped hole, which permits flow alternately through two connectors of the three connectors and blocking of one connector of the three connectors or blocking of the three connectors.
FERRERO (¶ 11) teaches a simple and cheap (¶ 90) tailorable distribution valve that assembles any two valves that have more than two ways (paths) within them to achieve an equivalent fluidic behavior.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine Tanaka with the teachings of FERRERO to employ a tailorable simple and cheap distribution valve that assembles any two valves that have more than two ways (paths) within them to achieve an equivalent fluidic behavior enabling a refrigerant circuit size to adapt to the needs of the installation (vehicle).

Regarding claim 30, TANAKA as modified teaches the limitations of claim 29. TANAKA additionally discloses:
wherein a first fluid connector (see FIG. 1 illustration below) of the valve assembly (2a and 2b) is connected to a high-pressure side of the compressor (1),
a second fluid connector (see FIG. 1 illustration below) of the valve assembly is connected to a suction-pressure side of the compressor,
a third fluid connector (see FIG. 1 illustration below) of the valve assembly is connected to the condenser (8a), and
a fourth fluid connector (see FIG. 1 illustration below) of the valve assembly is connected to the indirect condenser (8b).

    PNG
    media_image12.png
    738
    930
    media_image12.png
    Greyscale


Regarding claim 31, TANAKA as modified teaches the limitations of claim 30. FERRERO additionally teaches:
wherein (see FIG. 7 illustration below) a cooling operating mode is settable via a first combined switch position of the two ball valves,

    PNG
    media_image13.png
    567
    839
    media_image13.png
    Greyscale

or a heating operating mode (see FIG. 7 illustration below) of the refrigerant circuit is settable via a second combined switch position of the two ball valves,

    PNG
    media_image14.png
    567
    839
    media_image14.png
    Greyscale

or a simultaneous flow (see FIG. 7 illustration below) through the condenser and the indirect condenser is settable via a third combined switch position of the two ball valves,

    PNG
    media_image15.png
    567
    839
    media_image15.png
    Greyscale

or a refrigerant filling (see FIG. 7 illustration below) or a flushing (see second FIG. 7 illustration below) of various parts of the refrigerant circuit is settable via further combined switch positions of the two ball valves.

    PNG
    media_image16.png
    567
    839
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    567
    839
    media_image17.png
    Greyscale


Regarding claim 32, TANAKA as modified teaches the limitations of claim 31. FERRERO additionally discloses:
wherein the ball valves can be switched over in a predetermined sequence (¶ 76) to change between the operating modes of the refrigerant circuit.


Response to Arguments
Applicant's Arguments filed December 28, 2021 with respect to claims 17-21, 26-28, and 33-34 have been fully considered but they are not persuasive. Applicant's Arguments with respect to the rejection(s) of claim(s) 29-32 under 35 U.S.C. 102(a)(1)/(a)(2) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of CHITOSE TANAKA (US 20190145669) and FERRERO.

Regarding page 14, ¶ 3, Applicant Argues that FERRERO does not disclose “replacing both valves with three-way valves.” In response, FERRERO (¶ 90) discloses that “Four-way distribution valves 9 and 11 described above can be replaced by three- or five-way valves or by valves with more than five or less than three ways, possibly by replacing each valve 9, 11 by an assembly of valves with two or more than two ways and having an equivalent fluidic behaviour.” Thus, FERRERO motivates the replacement of both ball valves with three-way valves having three connectors.

Regarding page 15, ¶ 3, Applicant Argues that FERRERO bears “no functional similarity to a refrigerant cycle.” In response, a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor. In the Instant Case FERRERO and the Instant Application both relate to fluid handling solutions and both by virtue of being related to ball-shaped valve members are relevant to each other.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

KAZUHISA IWASAKI (US 20140311172 A1) teaches a(n) OUTDOOR UNIT AND AIR-CONDITIONING APPARATUS.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEJEIR BROOKS whose telephone number is (313)446-6569. The examiner can normally be reached on 8am-4pm EST, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEN TRAN can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.D.B./Examiner, Art Unit 3763



/CHRISTOPHER R ZERPHEY/Primary Examiner, Art Unit 3763